DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.         This action is response to applicant’s communication filed on 06/27/2022. Based on new ground of rejection, applicant’s arguments are moot.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 5, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seta (JP 2009/038536, hereinafter Seta) in view of Monk et al. (US 2015/0288661, hereinafter Monk)
	Regarding claims 1 and 11, Seta discloses an intermediate node (page 10; second para-proxy server) communicatively located between a server (page 10; third para – public server) and a terminal device (page 10; third para – terminal) and configured to:
receive a lossy communication protocol packet from the server (page 17; third para and page 18; first para– receiving UDP data);
convert the lossy communication protocol packet to a lossless communication
protocol packet (page 18; first para – converting UDP into TCP); and transmit the converted lossless communication protocol packet to the terminal device (page 25; para 0003; transmitting the converted data to terminal).
	Seta does not expclitly disclose that the proxy server provides a wireless access point for communication between the server and the terminal device.
	In an analogous art, Monk discloses that the proxy server provides a wireless access point for communication between the server and the terminal device (para 0020; proxy server provides an access point). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta’s method/device by adding Monk’s disclosure in order to monitor network traffic and enforce security policies.	
Regarding claims 5, and15, Seta discloses wherein the intermediate node is configured to convert the lossy communication protocol packet to the lossless communication protocol packet in response to determining that the server sends the lossy communication protocol packet and that the lossy communication protocol packet is destined for the terminal device (page 18; first para – converting UDP into TCP; page 25; para 0003; transmitting the converted data to terminal).
Regarding claim 21, Seta discloses wherein the lossy communication protocol packet
comprises a user datagram protocol (UDP) packet the lossless communication protocol packet comprises a transmission control protocol (TCP) packet. (page 18; first para – converting UDP into TCP; page 25; para 0003; transmitting the converted data to terminal).


3.	Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seta/Monk and further in view of Jakubik et al. (US 2006/0227770, hereinafter Kakubik).
	Regarding claims 2, and 12, Seta/Monk does not explicitly disclose wherein the intermediate node is configured to remove a lossy communication protocol header from the lossy communication protocol packet to generate a payload.
 
	In an analogous art, Jakubik discloses wherein the intermediate node is configured to remove a lossy communication protocol header from the lossy communication protocol packet to generate a payload (para 0008; 0031; 0038; removing UDP header).
 It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Jakubik’s disclosure in order to provide conversion between different protocols to provide a seamless service in a communication system.
Regarding claims 3, and 13, Seta discloses wherein the intermediate node is configured encapsulate the payload with a lossless communication protocol header to generate the lossless communication protocol packet (page 18; second para)

4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seta/Monk and further in view of Ryan et al. (US 2020/0314469, hereinafter Ryan).
Regarding claims 4, and 14, Seta/Monk does not explicitly disclose wherein the intermediate node is configured to maintain a synchronization counter of the lossless communication protocol packet.
In an analogous art, Ryan discloses wherein the intermediate node is configured to maintain a synchronization counter of the lossless communication protocol packet (para 0016 and 0041). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Ryan’s disclosure in order to improve synchronization between different devices in a communication system.

5.	Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seta/Monk and further in view of Ludvig et al. (US 2006/0161679, hereinafter Ludvig).
	Regarding claims 6, and16, Seta/Monk does not explicitly disclose wherein the intermediate node receives an acknowledgement for sending the lossless communication protocol packet from the terminal device.
	In an analogous art, Ludvig discloses wherein the intermediate node receives an acknowledgement for sending the lossless communication protocol packet from the set top box (para 0037; receiving an acknowledgement from STB). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Ludvig’s disclosure in order to improve the reliability of a communication system.
Regarding claims 7, and 17, Seta/Monk does not explicitly disclose wherein
the intermediate node is configured to retransmit the lossless communication protocol packet to the terminal device in response to not receiving an acknowledgement within a predetermined time period from the terminal device. 
In an analogous art, Ludvig discloses wherein the intermediate node is configured to retransmit the lossless communication protocol packet to the set top box in response to not receiving an acknowledgement within a predetermined time period from the set top box (para 0004; resending the packet if acknowledgement did not receive in the predetermined time). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Ludvig’s disclosure in order to improve the reliability of a communication system.

6.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seta/Monk and further in view of Yokotani (CN 101076980, hereinafter Yokotani).
	Regarding claims 8 and 18, Seta/Monk does not explicitly disclose wherein the intermediate node receives a control packet from the terminal device.
	In an analogous art, Yokotani discloses wherein the intermediate node receives a control packet from the terminal device (page 13; first para). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Yokotani’s disclosure in order to control the communication between the terminal device and the network.
Regarding claims 9 and 19, Seta/Monk does not explicitly disclose wherein the intermediate node transmits an acknowledgement to the terminal device in response to receiving control packet from the terminal device.
In an analogous art, Yokotani discloses wherein the intermediate node transmits an acknowledgement to the terminal device in response to receiving control packet from the terminal device (page 13; first para). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Yokotani’s disclosure in order to control the communication between the terminal device and the network.

7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seta/Monk and further in view of Narula et al. (US 2011/0276712, hereinafter Narula).
Regarding claims 10 and 20, Seta/Monk does not explicitly disclose wherein
a moving picture export groups (MPEG) transport stream (TS) includes the lossy communication protocol packet.
In an analogous art, Narula discloses wherein a moving picture export groups (MPEG) transport stream (TS) includes the lossy communication protocol packet (para 0004).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seta/Monk’s method/device by adding Narula’s disclosure in order to improve the reliability of a communication system.

Conclusion
7.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462